Citation Nr: 1215233	
Decision Date: 04/26/12    Archive Date: 05/07/12	

DOCKET NO.  10-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to June 1957, and from August 1957 to February 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

This case was previously before the Board in September 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

FINDING OF FACT

Prostate cancer is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to ionizing radiation.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

The Veteran filed his claim in August 2005.  A pre-adjudicatory RO letter dated August 29, 2005 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  The RO did not provide pre-adjudicatory notice regarding the downstream criteria for establishing an initial disability and effective date of award should service connection be established.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  However, as the claim remains denied, there is no prejudice to the Veteran for untimely notice of these factors.

The Board also notes that the Veteran's service treatment records (STRs) and service personnel records (SPRs) are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In such a situation, VA has a heightened obligation "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In this case, a pre-adjudicatory RO letter dated November 3, 2005 advised the Veteran that his records have been presumed destroyed, provided the Veteran with NA Form 13055 to assist with a National Archives search, and further advised the Veteran of alternative forms of evidence to supplement the missing service records.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained all pertinent VA treatment records and examination reports.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified as being reasonably available and has authorized VA to obtain on his behalf.

The Veteran has raised an "other exposure" ionizing radiation claim for which specialized evidentiary development requirements exist under 38 C.F.R. § 3.311(a)(2)(iii).  In this case, an entity authorized by the Under Secretary for Health has provided a dose estimate based upon all available SPRs and personal interview of the Veteran concerning his maintenance duties on nuclear weapons.  Based upon this information, the Air Force Safety Center (AFSC) has reconstructed the Veteran's potential dose estimate based upon their expertise in these matters.  In December 2011, the USAF Radioisotope Committee Secretariat advised VA that technical details regarding the Veteran's dose estimate was typically classified.  Overall, the Board finds that the RO has complied with the Board's remand directives requesting clarification of the Veteran's dose estimate consistent with the limitations imposed by national security.

With respect to the dose estimate, the Board finds that no further development is warranted as the AFSC based their dose estimate based upon all available information.  Additionally, there is no other dose estimate from a "credible source" to warrant referral to an independent expert for an additional dose estimate.  See generally 38 C.F.R. § 3.311(a)(3).

Additionally, VA has also obtained medical opinion from the entity authorized by the Under Secretary for Health regarding whether the Veteran's prostate cancer can be attributed to radiation exposure while in the military.  These opinions, dated July 2010 and December 2011, reference all factors necessary to make a fully informed decision on this matter.  Notably, this opinion did not consider the Veteran's report of reproductive abnormalities which began in service.  However, the Director of Radiation and Physical Exposures concluded that the risks associated with the Veteran's inservice exposure were essentially too small to be observed or nonexistent.  Thus, this factor would not make a material difference in the opinion.

The Board also observes that service connection could also be awarded on a direct basis regardless of the procedures set forth under 38 C.F.R. § 3.311.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran does not dispute that his prostate cancer first manifested many years after his discharge from active service.  In January 2011, he did testify to abnormal sperm counts during active service which required treatment after service.  In the opinion of the Board, the Veteran's allegation of abnormal sperm counts does not suggest a reasonable possibility that prostate cancer first manifested during active service.  38 U.S.C.A. § 5103A(d).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this respect, there is no reasonable showing that this abnormality could be a manifestation of prostate disability.  As such, the Board finds that further examination or opinion is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in January 2011, this AVLJ spent discussed with the Veteran his service connection theories and the types of evidence capable of substantiating this claim.  He was asked whether he experienced prostate problems during service, and whether there was any reasonable possibility that treatment records currently existed.  He was asked details regarding his alleged ionizing radiation exposure, and informed of his right to request a copy of his claims folder.  He was further advised of the criteria for advancing his case on the docket.  As such, the Board finds that it has fully complied with the Bryant requirements.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in October 2008, as well as at a subsequent videoconference hearing before the undersigned Acting Veterans Law Judge in January 2011, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for prostate cancer.  In pertinent part, it is contended that the Veteran's prostate cancer is in some way causally related to exposure to ionizing radiation during his period or periods of active military service. 

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor (i.e., cancer) becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.307, 3.309 (2011).  

Finally, service connection may be granted for the following diseases where the Veteran was exposed to any source of ionizing radiation:  all forms of leukemia, except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, nonmalignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, prostate cancer, and any other cancer.  Bone cancer must have become manifest within 30 years after exposure, leukemia may become manifest at any time after exposure, and posterior subcapsular cataracts must have become manifest 6 months or more after exposure.  Other listed diseases must become manifest 5 years or more after exposure.  Other claimed diseases may be considered radiogenic if supported by competent scientific or medical evidence.  38 U.S.C.A. §§ 501, 1110, 1112, 1131(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2011).  

In summary, service connection for disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by a number of different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); see also Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Second, even if the claimed disability is not listed as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection may still be considered by way of inservice incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In that regard, a review of the record in this case discloses that the Veteran's STRs are unavailable, in that such records were apparently destroyed in a fire at the NPRC in 1973.  In point of fact, in a VA memorandum of late July 2006, it was noted that all procedures necessary to obtain the Veteran's STRs had been correctly followed, but that, notwithstanding the fact that all efforts to obtain the needed military information had been exhausted, the Veteran's STRs were unavailable for review.  Significantly, the earliest clinical indication of the presence of prostate cancer is revealed by VA treatment records dated in April 2005, more than 45 years following the Veteran's discharge from service, at which time he received a diagnosis of adenocarcinoma of the prostate, for which he later underwent radical retropubic prostatectomy.  

The Board observes that, in a memorandum from Headquarters, Department of the Air Force Safety Center dated in late April 2010, it was noted that, in response to a request for ionizing radiation dosimetry information on the Veteran, the Center staff had reviewed personnel records acquired from the NPRC, as well as contacted the Veteran by telephone to discuss various aspects of his duties.  Significantly, the only documents available from the NPRC were current documents, inasmuch as the Veteran's service records had been destroyed in a fire in 1973.  Moreover, the request for a DD Form 1141 (Record of Exposure to Ionizing Radiation) resulted only in the procurement of two DD Forms 214.  Those forms were the only documents recovered from the Veteran's service period.  Significantly, from information contained in those forms, the Veteran served for 6 1/2 years as a munitions specialist at Ramey Air Force Base in Puerto Rico, as well as at Barksdale Air Force Base in Louisiana.  

Noted in the memorandum were that Ramey and Barksdale Air Force Bases were nuclear-capable units with a potential for ionizing radiation to personnel handling nuclear weapons.  While the Department of the Air Force had periodically conducted radiation exposure evaluations on individuals in operations involving nuclear weapons, the studies had consistently demonstrated that exposures were low, and well below 100 millirem in a year, with the exception of small groups of personnel who performed maintenance operations on a routine basis.  As a munitions specialist, the Veteran would have predominantly performed munitions transport and loading operations, consistent with his statements.  Munitions specialists primarily loaded and transported conventional munitions, unless located at a nuclear-capable base, where they likely performed tasks on these and nuclear munitions.  Per telecommunication with the Veteran, in his initial years in the Air Force, he was trained for and conducted tasks on conventional munitions only.  Consistent with one of his DD Forms 214, he was trained on nuclear munitions handling in 1955, but didn't handle those systems until 1956.  

According to the Veteran, in addition to transport and loading tasks, he assisted in some maintenance operations on early, unsealed pit nuclear systems while assigned to Ramey Air Force Base.  Maintenance operations reportedly consisted primarily of external maintenance tasks, like fuse cleaning and battery changing. However, according to the Veteran, he assisted nuclear weapons technicians in the maintenance of pits and nuclear capsules.  These maintenance activities would have involved higher overall whole-body dose rates to personnel and higher extremity dose rates to the hands and forearms due to the handling required, as compared to exterior maintenance, loading, and transport tasks.  According to communications with the Veteran, he did not perform these types of maintenance activities while assigned to Barksdale Air Force Base.  

When questioned, the Veteran indicated that he was assigned dosimetry monitoring.  However, most dosimetry monitoring conducted during the Veteran's period of service was for accident conditions where devices were sensitive to high radiation exposures, in the event of an accident, like a criticality.  Significantly, even if available, they would be of no current benefit, inasmuch as the Air Force had never experienced an accidental criticality for a fielded nuclear weapon.  

In lieu of dosimetry records, there was performed a dose reconstruction for the Veteran's duties of transporting and loading, as well as some maintenance activities on nuclear munitions from 1956 to 1957 while at Ramey Air Force Base, and for transport and loading of early, unsealed munitions at Barksdale Air Force Base from 1957 to 1960.  Conservatively, the Veteran's estimated total effective dose equivalent was less than 1,400 millirem.  Moreover, a separate extremity dose to the hands and forearms of 8,000 millirem was estimated for the Veteran's maintenance activities on unsealed systems while at Ramey Air Force Base.

In a subsequent memorandum of June 2010, the US Air Force Medical Support Agency indicated that, following a review of occupational radiation exposure monitoring records in the US Air Force Master Radiation Exposure Registry, there had been found no evidence of any external or internal radiation exposure data for the Veteran.  Moreover, following a review of the Veteran's official personnel records from the NPRC and a telephonic conversation with the Veteran, the Air Force Safety Center had determined that the Veteran had the potential to be exposed to ionizing radiation not from his duties as a munitions specialist, but rather from maintenance operations on early, unsealed pit nuclear systems.  Based on this potential, the Air Force Safety Center provided an estimated maximum total effective dose equivalent, or sum of internal and external dose for the Veteran, of approximately 1,400 millirem, as well as a separate extremity dose (for the hands/forearms) of 8,000 millirem.  In comparison, according to pertinent regulation, the annual maximum total effective dose equivalent limit for occupational exposed Veterans was 5,000 millirem per year, with an annual extremity dose limit for occupational exposed individuals of 50,000 millirem per year.  

In a response to the Director, VA Compensation and Pension Service dated in July 2010, the Under Secretary for Health indicated that the Veteran's occupational exposure to ionizing radiation had not been documented on a DD Form 1141, that is, Record of Occupational Exposure to Ionizing Radiation.  However, a letter from the U.S. Air Force dated in June 2010 indicated that the Veteran's estimated maximum total effective dose equivalent was 1,400 millirem during his time in service.  While a separate extremity dose of 8,000 millirem was also indicated, this dose had no bearing on the possibility of disease to the Veteran's prostate.  According to the Under Secretary for Health, the Health Physics Society, in their position statement Radiation Risk in Perspective, revised in August 2004, indicated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year, or a lifetime dose of 10 rem above that received from natural sources."  The position statement went on to say that, while "there is substantial and convincing scientific evidence for health risks following high-dose exposures, below 5 to 10 rem (which included occupational and environmental exposures), risks of health effects were either too small to be observed or were nonexistent."  According to the Under Secretary for Health, inasmuch as the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in military service.

In correspondence of July 2010, the Director, VA Compensation and Pension Service indicated that, in light of the aforementioned opinion of the Under Secretary for Health, and following review of the entire evidence of record, it was the opinion of Compensation and Pension Service that there was "no reasonable possibility" that the Veteran's prostate cancer was the result of exposure to radiation in service.

In a memorandum from the United States Air Force Medical Support Agency dated in early December 2011, it was noted that, in response to a previous request, the Air Force Medical Support Agency had queried occupational monitoring records in the Air Force Master Radiation Registry, but found no evidence of external or internal radiation exposure data for the Veteran.  Further noted was that, in April 2010, the Air Force Safety Center had completed an ionizing radiation dose reconstruction for the Veteran, which provided the basis for its initial response.  It was indicated that technical questions about specific weapons systems were typically classified.

In late December 2011, and in response to a request from the Director, VA Compensation and Pension Service, the Co-Director of the Environmental Health Program indicated that, based on a review of the entire evidence of record, and given that the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was their opinion that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in military service.

In correspondence dated approximately one week later, the Director, VA Compensation and Pension Service indicated that a medical opinion from the Under Secretary for Health had been received, which opinion advised that it was unlikely that the Veteran's prostate cancer had resulted from his exposure to ionizing radiation in service.  Further noted was that Department of the Air Force correspondence dated in 2010 and 2011 indicated that the Air Force Safety Center had provided an estimated maximum effective total dose equivalent, or sum of external and internal dose, for the Veteran of approximately 1,400 millirem, in addition to a separate extremity dose (i.e., of the hands/forearms) of 8,000 millirem.  Based on the aforementioned medical opinion, and following a review of the evidence in its entirety, it was the opinion of the Director, VA Compensation and Pension Service, that there was "no reasonable possibility" that the Veteran's prostate cancer had resulted from exposure to radiation in service.  

The Board has taken into consideration the aforementioned evidence regarding the alleged nature and etiology of the Veteran's prostate cancer.  In that regard, the Board finds the aforementioned opinions highly probative, inasmuch as those opinions were based upon a full review of all pertinent evidence of record, including both history and other relevant clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of an opinion are the physician's access to the file and the thoroughness and detail of the opinion).  The aforementioned evaluating bodies, including the Air Force Medical Support Agency and the Air Force Safety Center, as well as the Under Secretary for Health, reviewed all of the pertinent evidence of record, discussed the Veteran's exposure and medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative evidence of record establishes that the Veteran's prostate cancer, which first manifested many years after service, is not related to his inservice exposure to ionizing radiation.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the postservice origin of his prostate cancer to inservice exposure to ionizing radiation.  The probative value of the Veteran's beliefs, while genuine, are greatly outweighed by the scientific reconstructions of his probable dose estimate as well as the medical opinion offered by the Under Secretary for Health.  In short, these entities have greater expertise and training than the Veteran in speaking to the subject matter at hand.

The Veteran also posits that a low sperm count manifested during service bears some relationship to prostate disability first manifested many years after service.  In the opinion of the Board, such an assertion is beyond lay competence and is the proper subject matter of a medical expert.  The Board is also not competent to address these assertions beyond determining that the record on appeal does not reasonably suggest that a low sperm count may be medically associated with prostate abnormality.

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's prostate cancer, first persuasively documented many years following service discharge, with any incident or incidents of his periods of active military service, including inservice exposure to ionizing radiation.  In the case at hand, the probative and persuasive evidence weighs against the Veteran's claim.  Accordingly, service connection for prostate cancer must be denied.

In reaching this determination, the Board is cognizant of the heightened obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt doctrine, in cases such as this, where the Veteran's STRs are unavailable through no fault of the Veteran.  See O'Hare, 1 Vet. App. 365, 367 (1991).  In the case at hand, however, there simply exists no evidence that the Veteran's prostate cancer had its origin during, or is in any way the result of, the Veteran's period or periods of active military service.  Other than the allegation of low sperm count (previously discussed), the Veteran does not allege persistent or recurrent symptoms of disability since service.  Accordingly, as noted above, service connection must be denied.  

ORDER

Service connection for prostate cancer, claimed as due to exposure to ionizing radiation, is denied.



	                        ____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


